                         Case 3:21-cr-00011-WHA Document 75 Filed 03/19/21 Page 1 of 5



               1   SWANSON & McNAMARA LLP
                   EDWARD W. SWANSON, SBN 159859
               2   AUDREY BARRON, SBN 286688
                   300 Montgomery Street, Suite 1100
               3   San Francisco, CA 94104
                   Telephone: (415) 477-3800
               4   Facsimile: (415) 477-9010

               5   COOLEY LLP
                   JOHN H. HEMANN (165823)
               6   MAX BERNSTEIN (305722)
                   101 California Street, 5th Floor
               7   San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
               8   Facsimile: (415) 693-2222

               9   Attorneys for Defendant
                   CHEN SONG
           10

           11

           12                                    UNITED STATES DISTRICT COURT

           13                                 NORTHERN DISTRICT OF CALIFORNIA

           14                                         SAN FRANCISCO DIVISION

           15                                                   CASE NO. 3:21-cr-00011 WHA
                    UNITED STATES OF AMERICA,
           16                                                   DEFENDANT’S MEMORANDUM OF POINTS AND
                                         Plaintiff,             AUTHORITIES IN RESPONSE TO THE COURT’S
           17                                                   REQUEST FOR BRIEFING RE CIPA SECTION 4
                    v.                                          MOTION
           18
                    CHEN SONG,                                  Dept:             Courtroom 12 – 19th Floor
           19                                                   Judge:            District Judge William Alsup
                                         Defendant.
           20                                                   Date Filed:       January 7, 2021
                                                                Trial Date:       April 12, 2021
           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                              DEFENDANT’S M.P.&A. RE CIPA SECTION 4
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                     (CASE NO. 3:21-cr-00011 WHA)
                         Case 3:21-cr-00011-WHA Document 75 Filed 03/19/21 Page 2 of 5



               1          The Ninth Circuit considers the assertion by the government of the privilege not to produce

               2   criminal discovery – or to produce it in another, substitute, form – under the Classified Information

               3   Procedures Act (“CIPA”) to be an assertion of the state-secrets privilege. In the Ninth Circuit, an

               4   assertion of the state-secrets privilege can be made only by the “head of the [relevant] department”

               5   after “personal consideration” by that individual.

               6          This is cumbersome, which is both why the government does not want to do it and why the

               7   Court should insist that it be done. Maintaining the rule of law in a democratic society is indeed a

               8   cumbersome business. But letting it slip incrementally in favor of seemingly minor short-cuts and

               9   efficiencies ultimately results in grave consequences.

           10      I.     PROCEDURAL REQUIREMENTS FOR INVOKING THE STATE-SECRETS PRIVILEGE.
           11             The government can assert a state-secrets privilege to avoid production of otherwise

           12      discoverable materials. United States v. Reynolds, 345 U.S. 1, 7–8 (1953). However, due to the

           13      threats this poses to the balance of power between the government and the public, courts are tasked

           14      with ensuring the “careful, limited application of the privilege.” Fazaga v. Fed. Bureau of

           15      Investigation, 965 F.3d 1015, 1042 (9th Cir. 2020). To police against abuse, courts must review

           16      not only the substance of the claim of privilege, but the procedure through which it is invoked.

           17      Reynolds, 345 U.S. 1, 7–8.

           18             To this end, the Supreme Court has established that the “head of the department which has

           19      control over the matter” must lodge the claim, and only “after actual personal consideration by that

           20      officer.” Id.1 Importantly, the Supreme Court did not say that “a deputy of the head of the

           21      department” or “a senior ranking member of the department” can assert the claim of privilege;

           22      instead, the head him- or herself must do so, and not as a mere rubber stamp, but only after

           23      personal review of the matter. Id. If this directive was not clear enough, the Ninth Circuit, in

           24      applying Reynolds, has stated expressly how the government must formally claim the states-secret

           25      privilege:

           26

           27      1
                    The Supreme Court alternatively phrased the required party as “the minister who is the political
           28      head of the department.” Id. at 8 n.20.
  COOLEY LLP                                                                   DEFENDANT’S M.P.&A. RE CIPA SECTION 4
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          (CASE NO. 3:21-cr-00011 WHA)
                                                                        2
                        Case 3:21-cr-00011-WHA Document 75 Filed 03/19/21 Page 3 of 5



               1          The privilege is “not simply an administrative formality” that may be asserted by
                          any official. Jeppesen, 614 F.3d at 1080 (quoting United States v. W.R. Grace, 526
               2          F.3d 499, 507–08 (9th Cir. 2008) (en banc)). Rather, the formal claim must be
               3          “lodged by the head of the department which has control over the matter.”
                          Reynolds, 345 U.S. at 8, 73 S.Ct. 528. The claim must “reflect the certifying
               4          official's personal judgment; responsibility for [asserting the privilege] may not be
                          delegated to lesser-ranked officials.” Jeppesen, 614 F.3d at 1080. And the claim
               5          “must be presented in sufficient detail for the court to make an independent
                          determination of the validity of the claim of privilege and the scope of the evidence
               6          subject to the privilege.” Id.
               7

               8   Fazaga, 965 F.3d at 1042 (emphasis in original); Mohamed v. Jeppesen Dataplan, Inc., 614 F.3d

               9   1070, 1080 (9th Cir. 2010) (similar). In Jeppesen, the Ninth Circuit explained that this rule does

           10      not require the Attorney General to serve in this capacity “when a different agency head has

           11      control of the matter,” referring to the Director of the CIA. Jeppesen, 614 F.3d at 1080. This

           12      language makes clear that, absent the head of some other agency or department, the Attorney

           13      General must act to lodge the claim.

           14             The Reynolds rule is not an empty bureaucratic exercise. The rule serves the essential

           15      purpose of ensuring that the state-secrets privilege is not “lightly invoked.” Reynolds, 345 U.S. at

           16      7–8.2 The Ninth Circuit has explained that this “certification [by the head of the department] is

           17      fundamental to the government's claim of privilege,” as it guarantees the decision to invoke the

           18      privilege is “a serious, considered judgment, not simply an administrative formality.” Jeppesen,

           19      614 F.3d at 1080. That is, by requiring the Attorney General, the Director of the CIA, or other

           20      equivalent department and agency heads to personally participate in the claim, this rule

           21      intentionally limits wide-spread use of the privilege, requires serious deliberation before its

           22

           23      2
                     The Ninth Circuit has found the rule satisfied where the record shows the Senate confirmed
           24      Director of the Central Intelligence Agency, the Director of National Intelligence, and, most
                   relevant here, the Attorney General have personally authorized the claim of privilege after review
           25      of the relevant materials. See, e.g., Husayn v. Mitchell, 938 F.3d 1123, 1131 (9th Cir. 2019)
                   (reviewing claim of privilege by Director of CIA); Jeppesen, 614 F.3d at 1080 (reviewing claim of
           26      privilege by Director of CIA and Attorney General); Al-Haramain Islamic Found., Inc. v. Bush,
                   507 F.3d 1190, 1202 (9th Cir. 2007) (reviewing claim of privilege by Director of National
           27      Intelligence). In contrast, defense counsel is unaware of any instance in which the Ninth Circuit
                   has allowed invocation of the state-secrets privilege by an official not serving as head of his or her
           28      department or agency.
  COOLEY LLP                                                                    DEFENDANT’S M.P.&A. RE CIPA SECTION 4
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                           (CASE NO. 3:21-cr-00011 WHA)
                                                                     3
                         Case 3:21-cr-00011-WHA Document 75 Filed 03/19/21 Page 4 of 5



               1   invocation, and creates ultimate accountability in the person of the “political head of the

               2   department.”

               3   II.    APPLICATION TO THE GOVERNMENT’S MOTION.

               4          The Ninth Circuit has applied the Reynolds standard when considering a Classified

               5   Information Procedures Act (“CIPA”) Section 4 motions, like the one presently before the Court.

               6   See United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998) (applying standard

               7   in CIPA Section 4 context); United States v. Sedaghaty, 728 F.3d 885, 904 (9th Cir. 2013) (same).

               8   As such, for the government’s claim of privilege to be considered here, the “head of the

               9   department” at issue must have lodged the claim “after actual personal consideration by that

           10      officer.” Reynolds, 345 U.S. at 7–8. No other circumstance satisfies the procedural perquisite for

           11      the Court’s consideration of the substance of the state-secrets privilege claim.

           12             As the government is sure to argue, the issue of which government official must assert the

           13      claim of privilege was not directly presented by either Klimavicius-Viloria or Sedaghaty.

           14      However, in both cases the Ninth Circuit explicitly adopted and applied the Reynolds state-secret

           15      standard to CIPA review and quoted favorably the language in Reynolds requiring the “head of the

           16      department[’s]” personal involvement. The only other circuit to have applied the Reynolds state-

           17      secrets standard to CIPA cases is the Second Circuit, and the Second Circuit has explicitly held

           18      that only the head of an agency may certify a privilege assertion under CIPA Section 4. See

           19      United States v. Abu-Jihaad, 630 F.3d 102 131 n.34 (2d Cir. 2010); United States v. Aref, 533 F.3d

           20      72, 80 (2d Cir. 2008).

           21             The public record does not reflect who signed the certification in this matter, but from the

           22      Court’s order we operate from the assumption that it was not the Attorney General. However, the

           23      Attorney General alone is the head of the Department of Justice. See, e.g., “An Act to Establish

           24      the Department of Justice,” June 22, 1870 (“That there shall be, and is hereby, established

           25      an executive department of the government of the United States to be called the Department of

           26      Justice, of which the Attorney General shall be the head.” (emphasis added)). As such, the rule

           27      established in Reynolds, and echoed in the numerous Ninth Circuit decisions cited above, is clear:

           28      Where the relevant department is the Department of Justice, the Attorney General must personally
  COOLEY LLP                                                                    DEFENDANT’S M.P.&A. RE CIPA SECTION 4
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                           (CASE NO. 3:21-cr-00011 WHA)
                                                                     4
                          Case 3:21-cr-00011-WHA Document 75 Filed 03/19/21 Page 5 of 5



               1   review confidential materials and authorize the claim for the privilege to be validly invoked. If the

               2   materials at issue belong to another federal agency, that agency’s department head must review the

               3   materials and authorize the claim. To the extent the relevant agency head did not personally

               4   review the Confidential Information that is the subject of the government’s CIPA Section 4

               5   motion, and thereafter authorize or personally lodge the claim, the government has failed to validly

               6   invoke the privilege. Jeppesen, 614 F.3d at 1080 (explaining the Reynolds duty “may not be

               7   delegated to lesser-ranked officials”). This level of review seems particularly appropriate when

               8   the government appears to have used classified sources and methods designed to protect national

               9   security to bring a visa fraud case against a physician who came to the United States to work in a

           10      medical lab.

           11                  The government will surely argue that enforcing such a requirement would be inconvenient

           12      and difficult to apply at scale. But far from a defect, that is precisely the point. See Jeppesen, 614

           13      F.3d at 1080. It is also the law.

           14      Dated: March 19, 2021                        SWANSON & McNAMARA LLP
           15

           16                                                    By:              /s/
                                                                       Edward Swanson
           17                                                          Audrey Barron
           18                                                    Attorneys for Defendant
                                                                 CHEN SONG
           19

           20
                   Dated: March 19, 2021                        COOLEY LLP
           21

           22
                                                                 By:              /s/
           23                                                          John Hemann
                                                                       Max Bernstein
           24
                                                                 Attorneys for Defendant
           25                                                    CHEN SONG
           26

           27
                   245208528
           28
  COOLEY LLP                                                                     DEFENDANT’S M.P.&A. RE CIPA SECTION 4
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                            (CASE NO. 3:21-cr-00011 WHA)
                                                                       5
